 


109 HR 47 IH: Citizens' Self-Defense Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 47 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To protect the right to obtain firearms for security, and to use firearms in defense of self, family, or home, and to provide for the enforcement of such right. 
 
 
1.Short titleThis Act may be cited as the Citizens' Self-Defense Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)Police cannot protect, and are not legally liable for failing to protect, individual citizens, as evidenced by the following: 
(A)The courts have consistently ruled that the police do not have an obligation to protect individuals, only the public in general. For example, in Warren v. District of Columbia Metropolitan Police Department, 444 A.2d 1 (D.C. App. 1981), the court stated: [C]ourts have without exception concluded that when a municipality or other governmental entity undertakes to furnish police services, it assumes a duty only to the public at large and not to individual members of the community.. 
(B)Former Florida Attorney General Jim Smith told Florida legislators that police responded to only 200,000 of 700,000 calls for help to Dade County authorities. 
(C)The United States Department of Justice found that, in 1989, there were 168,881 crimes of violence for which police had not responded within 1 hour. 
(2)Citizens frequently must use firearms to defend themselves, as evidenced by the following: 
(A)Every year, more than 2,400,000 people in the United States use a gun to defend themselves against criminals—or more than 6,500 people a day. This means that, each year, firearms are used 60 times more often to protect the lives of honest citizens than to take lives. 
(B)Of the 2,400,000 self-defense cases, more than 192,000 are by women defending themselves against sexual abuse. 
(C)Of the 2,400,000 times citizens use their guns to defend themselves every year, 92 percent merely brandish their gun or fire a warning shot to scare off their attackers. Less than 8 percent of the time, does a citizen kill or wound his or her attacker. 
(3)Law-abiding citizens, seeking only to provide for their families’ defense, are routinely prosecuted for brandishing or using a firearm in self-defense. For example: 
(A)In 1986, Don Bennett of Oak Park, Illinois, was shot at by 2 men who had just stolen $1,200 in cash and jewelry from his suburban Chicago service station. The police arrested Bennett for violating Oak Park’s handgun ban. The police never caught the actual criminals. 
(B)Ronald Biggs, a resident of Goldsboro, North Carolina, was arrested for shooting an intruder in 1990. Four men broke into Biggs’ residence one night, ransacked the home and then assaulted him with a baseball bat. When Biggs attempted to escape through the back door, the group chased him and Biggs turned and shot one of the assailants in the stomach. Biggs was arrested and charged with assault with a deadly weapon—a felony. His assailants were charged with misdemeanors. 
(C)Don Campbell of Port Huron, Michigan, was arrested, jailed, and criminally charged after he shot a criminal assailant in 1991. The thief had broken into Campbell’s store and attacked him. The prosecutor plea-bargained with the assailant and planned to use him to testify against Campbell for felonious use of a firearm. Only after intense community pressure did the prosecutor finally drop the charges. 
(4)The courts have granted immunity from prosecution to police officers who use firearms in the line of duty. Similarly, law-abiding citizens who use firearms to protect themselves, their families, and their homes against violent felons should not be subject to lawsuits by the violent felons who sought to victimize them. 
3.Right to obtain firearms for security, and to use firearms in defense of self, family, or home; enforcement 
(a)Reaffirmation of rightA person not prohibited from receiving a firearm by Section 922(g) of title 18, United States Code, shall have the right to obtain firearms for security, and to use firearms— 
(1)in defense of self or family against a reasonably perceived threat of imminent and unlawful infliction of serious bodily injury; 
(2)in defense of self or family in the course of the commission by another person of a violent felony against the person or a member of the person’s family; and 
(3)in defense of the person’s home in the course of the commission of a felony by another person. 
(b)Firearm definedAs used in subsection (a), the term firearm means— 
(1)a shotgun (as defined in section 921(a)(5) of title 18, United States Code); 
(2)a rifle (as defined in section 921(a)(7) of title 18, United States Code); or 
(3)a handgun (as defined in section 10 of Public Law 99–408). 
(c)Enforcement of right 
(1)In generalA person whose right under subsection (a) is violated in any manner may bring an action in any United States district court against the United States, any State, or any person for damages, injunctive relief, and such other relief as the court deems appropriate. 
(2)Authority to award a reasonable attorney’s feeIn an action brought under paragraph (1), the court, in its discretion, may allow the prevailing plaintiff a reasonable attorney’s fee as part of the costs. 
(3)Statute of limitationsAn action may not be brought under paragraph (1) after the 5-year period that begins with the date the violation described in paragraph (1) is discovered. 
 
